                        UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION




 OTA FRANCHISE CORPORATION,
 NEWPORT EXCHANGE HOLDINGS,
 INC., NEH SERVICES, INC., EYAL
 SHACHAR, SAMUEL R. SEIDEN, AND
 DARREN KIMOTO,
                                                   No. 1:20-cv-000802
    Plaintiffs,
                                                   Judge Charles R. Norgle, Sr.
    v.

 FEDERAL TRADE COMMISSION,

     Defendant.




                    MOTION TO WITHDRAW AS COUNSEL OF RECORD

         Pursuant to Local Rule 83.17, J. Douglas Baldridge, Leonard L. Gordon, Eric S. Berman,

and Katherine Wright Morrone (collectively “Venable counsel”), all of the law firm Venable LLP,

hereby move to withdraw their appearances as counsel of record for Plaintiffs OTA Franchise

Corporation, Newport Exchange Holdings, Inc., NEH Services, Inc., Eyal Shachar, Samuel R.

Seiden, and Darren Kimoto (collectively “Plaintiffs”). In support of this motion, Venable counsel

state as follows:

         1.       On February 4, 2020, Plaintiffs filed this action against the Federal Trade

Commission. (Dkt. 1). That same day, Mr. Baldridge entered his appearance on behalf of all

Plaintiffs. (Dkt. 3). On February 5, 2020, Mr. Gordon, Mr. Berman, and Ms. Wright Morrone all

filed motions to appear pro hac vice on behalf of all Plaintiffs in this matter. (Dkts. 8-10).
        2.      On February 21, 2020, Mark L. Eisenhut, of the firm Call and Jensen, APC moved

to appear pro hac vice on behalf of all Plaintiffs in this matter. (Dkt. 12).

        3.      The law firm of Venable LLP is no longer engaged to represent Plaintiffs in this

case. Venable counsel move to withdraw their appearances that were filed on behalf of Plaintiffs.

        4.      Plaintiffs have no objection to Venable counsel’s request to withdraw and will

continue to be represented by Mr. Eisenhut. Furthermore, Falkenberg Ives, LLP will continue to

represent Plaintiffs as local counsel in this matter until Mr. Eisenhut is able to retain separate local

counsel.

        5.      On March 6, 2020, counsel for the Federal Trade Commission, Mariel Goetz,

entered her appearance for Defendant.

        WHEREFORE, based on the foregoing, Venable counsel request the Court grant them

leave to withdraw their appearances of record in this matter.



Dated: March 18, 2020.

                                                        Respectfully submitted,

                                                        /s/ J. Douglas Baldridge________
                                                        J. Douglas Baldridge
                                                        Eric S. Berman (admitted pro hac vice)
                                                        Katherine Wright Morrone (admitted pro
                                                        hac vice)
                                                        Venable LLP
                                                        600 Massachusetts Ave. NW
                                                        Washington, DC 20001
                                                        (202) 344-4000
                                                        jbaldridge@venable.com
                                                        esberman@venable.com
                                                        kwmorrone@venable.com

                                                        Leonard L. Gordon (admitted pro hac vice)
                                                        Venable LLP
                                                        Rockefeller Center
1270 Avenue of the Americas
24th Floor
New York, New York 10020
(212) 307-5500
llgordon@venable.com

Kirstin B. Ives
Falkenberg Ives LLP
230 W. Monroe, Suite 2220
Chicago, Illinois 60606
(312) 566-4803
kbi@falkenbergives.com
                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 18, 2020, I caused the foregoing to be served upon all

counsel of record by operation of the electronic filing system of the United States District Court

for the Northern District of Illinois.



                                                             /s/ J. Douglas Baldridge________
                                                             J. Douglas Baldridge
